Citation Nr: 1827509	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for Gilbert's syndrome, rated as noncompensably disabling prior to February 2, 2016 and 10 percent disabling thereafter. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified in a November 2014 video conference hearing before the undersigned Veterans Law Judge.

This matter was previously before and remanded for additional development by the Board in January 2015 and May 2017.  It has now been returned to the Board for further appellate action.

The Board notes that the issue of entitlement to service connection for a chronic disability manifested by dizziness and vertigo was previously on appeal, but it has since been granted in full by way of a March 2018 rating decision.  Thus it is no longer on appeal before the Board and will not be addressed in this decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that during the portion of the period on appeal prior to February 2, 2016, the Veteran did not have fatigue, malaise, anorexia, incapacitating episodes having a total duration of at least one week, or near-constant debilitating symptoms, as a result of his Gilbert's syndrome.

2.  The preponderance of the evidence indicates that since February 2, 2016, the Veteran has not had daily fatigue, malaise or anorexia, incapacitating episodes having a total duration of at least two weeks, or near-constant debilitating symptoms, as a result of his Gilbert's syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent disabling for Gilbert's syndrome prior to February 2, 2016 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2017).

2.  The criteria for a rating in excess of 10 percent disabling for Gilbert's syndrome from February 2, 2016 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, DC 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In this regard, the Board specifically acknowledges the Veteran's contentions that, in essence, the VA examiner that performed a June 2011 VA examination was not competent and did not consider the "full spectrum of the Veteran's Gilbert's [s]yndrome and underlying symptoms."  See Letter from Veteran's Attorney received in July 2011.  However, the Board finds that the examiner, being a medical doctor, was competent to perform said examination and to opine on the severity of the Veteran's Gilbert's syndrome; and that he did adequately consider the Veteran's relevant complaints, based on the Veteran's written statements describing those complaints/symptoms and the examiner's notation of specific claimed symptoms in the report from said examination.  See, e.g., Letter to Veteran sent in July 2017; VA Examination Report received in June 2011.

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Gilbert's Syndrome 

The Veteran claims entitlement to an increased evaluation of his service-connected Gilbert's syndrome.  He claims that the condition has worsened, and that it is manifested by severe fatigue (which is exasperated by exposure to heat), weakness in his hands and legs, constant pain from his back down, arthralgia, gastrointestinal disturbances, loss of appetite and jaundice.  See, e.g., VA Examination Report received in June 2011; Letter from Veteran received in December 2010; Transcript of Hearing Before the Board received in November 2014.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Where the rating schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.

The Veteran's Gilbert's syndrome is currently evaluated under diagnostic code 7399-7345 as 0 percent disabling (i.e., noncompensable) prior to February 2, 2016 and as 10 percent disabling thereafter.

A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedule.  38 C.F.R. § 4.20. Hyphenated diagnostic codes, such as the one utilized here, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Thus, in this case, the RO determined that Gilbert's syndrome is not listed in the rating schedule but is most closely analogous to diagnostic code 7345, for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  The Veteran's Gilbert's syndrome is accordingly rated under DC 7399, and DC 7345 is the diagnostic code identifying the basis for the evaluation assigned to the Veteran for that condition.  The Board finds that the RO's assignment of said diagnostic codes appropriately compensates the Veteran for the disabling effects of his Gilbert's syndrome and is therefore appropriate, in general.

Pursuant to Diagnostic Code (DC) 7354, a 10 percent rating is warranted for intermittent fatigue, malaise and anorexia, or: incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.1154, DC 7354.

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss and hepatomegaly) requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.   

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

The Veteran's medical records reflect that he has complained of chronic fatigue and pain, but the preponderance of those records reflect that the claimed fatigue is not caused by the Veteran's Gilbert's syndrome.  Specifically, a May 2011 VA treatment note reflects that one of the Veteran's treating physicians opined that his reported weakness and tiredness are not related to his Gilbert's syndrome.  A March 2010 VA treatment note reflects that the Veteran has had a bilateral orchiectomy in the past, has suffered from resultant low testosterone, and has received testosterone injections in association with his claimed tiredness; in other words, the note indicates that the Veteran's fatigue is related to his low testosterone.  The Veteran's private medical records also reflect that he has been found to have low testosterone, to have symptoms thereof, and that he has received treatment therefor.  See, e.g., private treatment note dated in December 2016.  His medical records also reflect that he has been diagnosed with chronic pain syndrome.  

The Veteran has been afforded multiple VA examinations for his Gilbert's syndrome.  In the report from the previously mentioned June 2011 examination, the examiner opined that the Veteran's Gilbert's syndrome was asymptomatic, did not cause claimed fatigue or any incapacitation or functional impairment and did not require treatment.  The report from a February 2016 VA examination indicates that another examiner determined that month that the Veteran's only symptom related to his Gilbert's syndrome was intermittent fatigue.  That examiner also opined that the Veteran had not experienced any incapacitating episodes as a result of his Gilbert's syndrome and, also of note, that the Veteran's claimed dizziness is not related to the condition as there is no association between dizziness and Gilbert's syndrome.  However, that February 2016 examiner did opine that the Veteran's Gilbert's syndrome renders him unable to perform jobs/tasks which require heavy exertion.

Based on the relevant evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's Gilbert's syndrome was essentially asymptomatic prior to February 2, 2016 and has been manifested by intermittent fatigue only since that date.  This evidence supports the zero percent rating assigned prior to February 2, 2016 and the 10 percent rating assigned as of that date.  The Board acknowledges that the Veteran has claimed that the condition has caused him severe fatigue and constant pain in his extremities throughout the period on appeal.  The Veteran is competent to report such symptoms, but he lacks the medical training and credentials to competently ascertain which disability caused those symptoms.  The Veteran's VA examiners do have such training and credentials, however, and accordingly their opinions as to this matter are of substantially greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, the Veteran is not entitled to an increased evaluation for Gilbert's syndrome in excess of 0 percent disabling prior to February 2, 2016 or in excess of 10 percent disabling thereafter.  The claim is accordingly denied.  38 C.F.R. §§ 4.7, 4.31.


ORDER

Entitlement to an increased evaluation for Gilbert's syndrome, rated as noncompensably disabling prior to February 2, 2016 and 10 percent disabling thereafter is denied.


REMAND

The Veteran claims entitlement to TDIU.  He claims that his service-connected vertigo causes severe limitations of his ability to stand or walk.  He specifically stated during his Board hearing that he cannot stand for longer than a half an hour and cannot shower, as a result; cannot sit for longer than ten minutes "without a series of problems;" and becomes dizzy when walking.  The report from a September 2017 Ear Conditions Disability Benefits Questionnaire (DBQ) indicates that the Veteran experiences episodes of vertigo that occur more than once weekly, last less than an hour each time, and preclude him from working around dangerous equipment or at heights.  It also indicates that the Veteran is "almost completely deaf."

After review of the evidence of record, including but not limited to that set forth above, the Board finds that there is a sufficient question of unemployability to justify referral of the Veteran's claim of entitlement to TDIU to VA's Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis.

2.  After completing the above actions, and any other indicated development, the issue of entitlement to a TDIU must be readjudicated, including under 38 C.F.R. § 4.16(b).  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


